Citation Nr: 0936437	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

The medical evidence of record does not show that the 
Veteran's current respiratory disorder, diagnosed as chronic 
obstructive pulmonary disease (COPD), manifested as chronic 
bronchitis, is related to his military service, or to any 
incident therein.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 


will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's October 2003, January 2007 and December 2007 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to 


establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Most recently, the RO's December 2007 letter 
requested that the Veteran list the names and addresses of 
all doctors and medical care facilities that have examined or 
treated him from for a respiratory disorder from May 1965 to 
December 2000.  No response to this request was received from 
the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not always a one-
way street, and that the Veteran cannot passively wait for 
help where he may or should have information that is 
essential in obtaining evidence).
In developing this case, the RO has obtained a medical 
opinion concerning the etiology of the Veteran's current 
respiratory disorder.  Finally, there is no sign in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

In May 2003, the Veteran filed his present claim seeking 
service connection for a chronic respiratory disorder 
(claimed as bronchitis, pneumonia, COPD and pulmonary 
problems).  He attributes this condition to his having 
pneumonia during his basic training.

The Veteran served on active duty in the Navy from September 
1961 to May 1965.
His service treatment records reveal treatment for bronchitis 
and bronchopneumonia in October 1961.  An inservice treatment 
report, dated in October 1961, noted that x-ray examination 
of his chest was positive.  The hospitalization report noted 
that the Veteran was discharge to duty following thirteen 
days of treatment.  Subsequent service treatment records are 
silent as to any complaints of or treatment for respiratory 
disorders.  The Veteran's April 1965 discharge examination 
report listed his chest and lungs as normal.

Subsequent to service discharge, an October 1999 treatment 
report noted the Veteran's complaints of frequent colds and 
bronchitis in the winter.  The report noted that he had 
stopped smoking twenty years earlier.  A December 2000 
treatment report noted his complaints of shortness of breath.  
Subsequent treatment reports, dated in 2001 and in 2002, show 
diagnoses of and treatment for allergic rhinitis and acute 
sinusitis.  Pulmonary function tests, conducted in December 
2002 and July 2004, revealed an impression of a mild airflow 
obstruction.  A December 2007 treatment report listed a 
diagnosis of COPD.

In June 2009, a VA respiratory examination was conducted.  
The VA examiner noted that the Veteran's claims folder was 
available and reviewed pursuant to the examination.  During 
the examination, the Veteran reported that he had double 
pneumonia in boot camp, and was hospitalized for a month.  He 
indicated that he had no respiratory problems after that, but 
that he was diagnosed with chronic bronchitis after leaving 
the service.  The Veteran reported that he started smoking 
cigarettes at age 15, and that he stopped smoking in 1979, 
approximately twenty years later.  During this time frame, he 
indicated that he smoked a variable amount of cigarettes, up 
to 1.5 packs per day.  In addition to the Veteran's 
contentions, the VA examination report includes a detailed 
review of the records contained in the Veteran's claims 
folder, including his service and post service treatment 
records.  Following a physical examination of the Veteran, 
which included a pulmonary function test and x-ray 
examination of the chest, the report concluded with a 
diagnosis of COPD, manifested as chronic bronchitis.  The VA 
examiner noted that the Veteran meets the definition of 
chronic bronchitis as he had a history of a productive cough 
for at least three months out of the year for the past two or 
more years.  

Based upon the Veteran's history, his physical examination, 
review of records, and knowledge of these conditions, the VA 
examiner opined that it "is at least as likely as not" that 
this Veteran's current chronic bronchitis was primarily 
related to his tobacco use.  In support of this opinion, the 
VA examiner noted that cigarette smoking is the most common 
cause of chronic bronchitis, and that the Veteran had 


at least a 30-pack-year history of smoking cigarettes.  In 
addition, based on the Veteran's history, his physical 
examination, review of his records, and knowledge of these 
conditions, the VA examiner further opined that "it is less 
likely as not that the Veteran's current respiratory 
condition is related to the pulmonary condition of bronchitis 
or bronchopneumonia which he experienced in the service in 
1961."  In support of this opinion, the VA examiner stated 
that there was no medical expectation that the acute 
bronchitis and bronchopneumonia inservice would be related to 
a chronic pulmonary condition, and there was no evidence of 
chronic lung condition for many years after the inservice 
episode of bronchitis and bronchopneumonia which, according 
to the records, resolved completely.  

The Veteran's statements alone are not sufficient to prove 
that his current diagnosed respiratory disorder is related to 
his military service.  A lay person is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  However, a lay person can not provide 
competent evidence by his statements alone that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  
 
While the Veteran has a current diagnosis of a respiratory 
disorder, there is no medical evidence of record that he was 
diagnosed with this condition prior to 1999, over 34 years 
after his separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, the medical evidence of 
record does not show that any currently diagnosed respiratory 
disorder is related to his military service.  As noted above, 
the VA examiner opined that it "is less likely that not" 
that the Veteran's current respiratory disorder is related to 
his military service, and that it "is at least as likely as 
not" that the Veteran's chronic bronchitis is primarily 
related to his tobacco use.  

Accordingly, service connection for a chronic respiratory 
disorder is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


